          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

JAMES BARNES                                             PLAINTIFF

v.                      No. 1:17-cv-52-DPM

CITY OF MOUNTAIN VIEW,
ARKANSAS                                              DEFENDANT

                           JUDGMENT
     The complaint is dismissed with prejudice.




                               D .P. MarshallJr.
                               United States District Judge
